DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 13, and 20 are allowable for setting forth a tethering system for cordless power tool comprising a first tethering attachment assembly configured to be attachable to at least one attachment point on a power tool, a rigid second tethering attachment assembly configured to be removably attachable to at least one attachment point on a battery pack by a fastener that also couples a first housing portion of the battery pack to a second housing portion of the battery pack, a first flexible connector attached to the first tethering attachment assembly and a stationary object, and a second flexible connector.
For example, Mikesell et al. (2007/0114141), hereinafter Mikesell teaches a tethering system for cordless power tool comprising a first tethering attachment assembly (2b, 13, 18) configured to be attachable to at least one attachment point on a power tool, and a first flexible connector (9, 68) attached to the first tethering attachment assembly and a stationary object.
Mikesell does not teach a rigid second tethering attachment assembly configured to be removably attachable to at least one attachment point on a battery pack by a fastener that also couples a first housing portion of the battery pack to a second housing portion of the battery pack.
To provide a rigid second tethering attachment assembly to a battery pack is known in the art as taught by Jones et al. (2020/0227695), hereinafter Jones.  Jones teaches a battery pack having a second rigid tethering attachment assembly (18; Fig. 10; or 66, 68; Fig. 14) and a second flexible connector 50 attached to a second tethering attachment assembly and a first tethering attachment assembly.  
However, Jones does not teach the rigid second tethering attachment assembly configured to be removably attachable to at least one attachment point on a battery pack by a fastener that also couples a first housing portion of the battery pack to a second housing portion of the battery pack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724